Citation Nr: 1325618	
Decision Date: 08/13/13    Archive Date: 08/16/13

DOCKET NO.  09-19 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for residuals of a laceration to the extensor tendon of the fifth finger on the left hand. 

2. Entitlement to service connection for a rash on the right lower extremity, to include as secondary to a service-connected disability.

3. Entitlement to service connection for a psychiatric disability.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1975.

This matter is on appeal from rating decisions in October 2008 and December 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran testified before the undersigned Veterans Law Judge in April 2012.  A transcript of the hearing is of record.

This appeal was remanded by the Board in April 2011 and again in December 2012 for further development and is now ready for disposition.
.

FINDINGS OF FACT

1. In a January 2007 letter through his representative, the Veteran stated that he was satisfied with the increase of his assigned rating for the residuals of a laceration to the extensor tendon of the fifth finger on the left hand, and requested that appeal be withdrawn.  

2. A skin disability of the right lower extremity was not shown in service or for many years thereafter, and is unrelated to active duty service or to herpes simplex virus.

3. A psychiatric disability was not shown in service, and any current psychiatric symptoms are unrelated to active duty service.  

CONCLUSIONS OF LAW

1. The criteria for withdrawal of the substantive appeal as to the issue of entitlement to a rating in excess of 10 percent for residuals of a laceration to the extensor tendon of the fifth finger on the left hand have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2012).

2. A rash on the right lower extremity, diagnosed as eczema and dermatitis, was not incurred in or aggravated by service, and is not related to service or to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2012).

3. A psychiatric disability was not incurred in or aggravated by service, and is not related to service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claim 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by the authorized representative.  38 C.F.R. § 20.204 (2012).

The Veteran submitted a claim in March 2006, seeking a compensable rating for his service-connected residuals of a laceration to extensor tendon of the fifth finger on the left hand.  This claim was initially denied in July 2006, and a substantive appeal ultimately submitted in October 2006.  However, in January 2007, the Veteran was informed that his disability rating would be increased to 10 percent.  In a letter that same month, the Veteran indicated that he was satisfied with that, and that he did not want to pursue the appeal.  AB v. Brown, 6 Vet. App. 35 (1993). 

The appellant has withdrawn this appeal and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The duty to notify was satisfied by letters sent to the Veteran in May 2008 and September 2011 that fully addressed all notice elements and was sent prior to the initial RO decisions or were followed by a readjudication.  

The letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  They also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, and notice of the type of evidence necessary to establish an effective date.  Therefore, the duty to notify has been met.

Next, VA has a duty to assist a veteran in the development of the claim.  That duty includes assisting in the procurement of service medical records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

After a careful review of the file, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service medical records and VA outpatient treatment records.  Further, the Veteran submitted treatment records from private facilities and his own statements in support of his claim.  

VA examinations with respect to the issues on appeal were also obtained in January and July 2008, November 2011, and February 2013.  38 C.F.R. § 3.159(c)(4) (2012).  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the VA examinations obtained in this case are collectively adequate.  They are predicated on a full understanding of the Veteran's medical history, and they provide a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions has been met.  38 C.F.R. § 3.159(c)(4) (2012).  The Veteran was also afforded a hearing before the undersigned Veterans Law Judge in April 2012.

This appeal was remanded by the Board in December 2012 for further development.  The Board instructed the RO to obtain the most recent VA treatment records, and records from two private treating physicians after obtaining the Veteran's authorization.  That remand also instructed that the Veteran be provided new VA examinations addressing the issues on appeal.  

The Board is now satisfied there was substantial compliance with that Remand.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  Specifically, the Veteran was provided VA examinations in February 2013, which the Board finds adequate for adjudication purposes.  The RO also obtained the most recent VA treatment records.  Moreover, in response to VA's request for the Veteran's authorization to acquire private treatment records, he responded in January 2013 that there were no treatment records from those physicians that had not yet been acquired.  Therefore, there was no further action required.  After the required development was completed, these issues were readjudicated and the Veteran was sent a supplemental statement of the case in April 2013.  Accordingly, the Board finds substantial compliance with the Remand directives.

Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).

In some cases, inservice incurrence and a causal relationship to service may be established through a demonstration of continuity of symptomatology for certain specific chronic disorders.  38 C.F.R. § 3.303(b) (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  However, service-connection may be established under 38 C.F.R. § 3.303(b) only for disorders considered chronic under 38 C.F.R. § 3.309(a).  Non-psychotic psychiatric disorders and eczema type skin disorders are not considered chronic diseases under 38 C.F.R. § 3.309(a), and may not be service connected under 38 C.F.R. § 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Nevertheless, evidence of continuous symptoms since active duty is still a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and a current disability.  38 C.F.R. § 3.303(a) (2012).  

Service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2012).  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  When service connection is thus established for a secondary disability, the secondary disability shall be considered a part of the original disability.  Allen v. Brown, 7 Vet. App. 439 (1995). 

VA must give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability or death benefits.  38 U.S.C.A. § 1154(a) (West 2002); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

The Veteran has submitted a claim seeking service connection for a rash of the right lower extremity, which he asserts is related to his service-connected herpes simplex virus, and for a psychiatric disability.  His contentions were thoroughly set forth at his hearing before the Board in April 2012, where he stated that his skin condition felt like a burning sensation that lasted for a few days until blisters occurred.  He also stated that the symptoms and sensations he experienced during those occurrences were exactly the same as the symptoms he observed when he experienced a herpes outbreak.  At the time of the hearing, a patch of discoloration was observable that was approximately 3 by 5 inches in size.

Regarding his psychiatric symptoms, the Veteran stated that his symptoms were characterized by numerous occasions of anxiety, restlessness, and the inability to sleep, which he believed began after he was robbed and assaulted by an unknown individual while he was stationed at Offutt Air Force Base near Omaha, Nebraska.  The Board notes that, as a result of that incident, he is already service-connected for injuries he received to his left hand.  He recalled experiencing nervous feelings such as trembling and hives even at that time, and that he was referred by his supervisor for a psychiatric evaluation because of those symptoms.  

As an initial matter, the Veteran's service medical records indicate that he experienced symptoms that may potentially be related to the claims on appeal.  First, regarding his skin rash complaints, the service records show that he was treated on a number of occasions for symptoms of pseudofolliculitis barbae, which resulted in pustules that were limited to his face and neck, and were generally treated by topical medication and limited shaving.  However, it does not appear that he was treated for herpes virus until September 1974, although he noted a several month history of, among other symptoms, a rash in the groin area.  At the time of his separation physical examination in November 1974, a nonspecific rash in his back was noted upon examination.  However, the nature or etiology of this rash was not noted, and there was no indication of a rash on the lower extremities at that time.  

Regarding his psychiatric complaints, the service treatment records also indicate that the Veteran was evaluated in December 1974 for complaints of nervousness and "free floating anxiety."  However, the evaluating physician did not note any definable problems or precipitating causes of those symptoms.  While symptoms of depression, insomnia, and nervousness were also observed at his separation physical examination in November 1974, there was no indication of any diagnosed psychiatric disorder.  

The post-service evidence does not indicate the presence of a skin disorder for many years after active duty.  In fact, a skin disability was not clinically identified again until July 2003, where he complained of a rash on his left ankle.  While there was no indication of a rash on the right lower extremity at that time, it is nevertheless emphasized that that first indication of a skin rash is approximately 29 years after he left active duty.  

Similarly, the first indication of psychiatric symptoms of record was not until March 2003, where he complained of depression, crying, and loss of appetite.  Although he mentioned that he had experienced a previous psychiatric episode in 1993, that would still have been approximately 19 years after he left active duty.  Thus, even though service connection for disabilities such as those claimed may not be shown simply based on continuity of symptoms, such a large gap in treatment weighs against the Veteran's claim that a skin disability or psychiatric disability is related to service.  

Service connection may also be warranted when the evidence establishes a medical nexus between current complaints and either active duty service or a service-connected disability.  It has been the Veteran's primary assertion that his skin is a secondary consequence of his service-connected herpes simplex virus.  However, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed skin disability to either his active duty service or to his service-connected herpes simplex virus, nor does it indicate that any psychiatric symptoms are related to service.  

Regarding the Veteran's skin disability claim, the Board places significant value on the opinions of VA examiners who evaluated the Veteran's symptoms in January 2008, July 2008, and February 2013.  First, at the January 2008 VA examination, the Veteran stated that he had not experienced any genital herpes outbreaks since he began taking medication, but he began to experience skin rashes for the past three years that were located on his right shoulder, arm, abdomen, and leg.  

While the Veteran did not display any symptoms at the time of the examination, the examiner noted that the Veteran's rashes were previously observed by an outpatient physician in November 2007, where they were described as a "hyperpigmented 4x5 cm area" on the distal shin, with small non-inflammatory papules and "crusty tops," and that were "not consistent with scabies or herpes."  Considering the results of the examination, in conjunction with the observations made in November 2007, the VA examiner concluded that the Veteran's rash could be shingles, and were unrelated to herpes.  The VA examiner also noted that, even if the lesions on the right side of the body were herpetic, those would have been "new infections" which were unrelated to his genital herpes.  

At the Veteran's second VA examination in July 2008, the Veteran again stated that he had been experiencing outbreaks on his right shoulder, arm, abdomen, and leg.  However, the examiner observed that the Veteran's herpes simplex virus medication appeared to be effective, as the Veteran had not experienced any genital outbreaks for some time.  As was the case in January 2008, no skin lesions were observed upon examination.  Nevertheless, the VA examiner agreed with the conclusions of the VA examiner in January 2008 and the outpatient physician in November 2007 that the Veteran's current rashes were not related to his herpes infection.  The examiner noted that it would it would be nonsensical that the medication that the Veteran took would effectively control his genital herpes, but would not control herpetic skin lesions elsewhere on the body.

At the Veteran's most recent VA examination in February 2013, the examiner observed that the Veteran had a skin eruption on the right lower extremity for the past several years, to include three episodes in the past year, and was applying topical corticosteroids to treat them.  The examiner also noted that a biopsy of the lesions revealed subacute spongiontic dermatitis, and that there were no residuals of a herpes simplex infection.  

After the examination was completed, the examiner concluded that it was less likely than not that the rash on the Veteran's right lower extremity was related to his service-connected herpes simplex virus.  In providing the opinion, the examiner noted that there was "no correlation" between genital herpes simplex and the type of rash observed on the Veteran's leg.  

The Board finds that the examinations obtained were collectively adequate for evaluation purposes.  Specifically, each examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the examiners were not fully aware of the Veteran's past medical history or that they misstated any relevant fact.

In addition to the VA examinations, the evidence of record also includes an excellent opinion from November 2010 that was provided by a medical expert specializing in infectious diseases.  After a review of the claims file, that medical specialist found that the Veteran's symptoms could be one of many disorders, as was shown by the number of diverse diagnoses he had received, to include shingles, herpetic eruption, vesicular rash, chronic spongiontic dermatitis, and dermatitis herpetiformis.  

However, the specialist also noted that none of those diagnoses equated to a herpes simplex eruption on his right lower extremity.  While some physicians described the lesions as "herpetic," that merely means that the lesions appeared similar to herpes.  Such observations would be consistent with the Veteran's own assertions that his symptoms felt very similar to his herpes simplex outbreaks.  Still, as the specialist noted, the mere fact that some viruses and conditions could cause lesions that may look like herpes does not mean that they were actually caused by herpes.  

Moreover, the specialist noted that herpes simplex virus, type 2, is a virus that resides in the sacral ganglia and may cause lesions in the areas that those nerve roots supply.  In contrast, the nerve roots supplying the right lower extremity (and in particular the shin area) are located in the lumbar spine, where the virus presumably does not reside.  Thus, it was "highly unlikely" that the Veteran's genital herpes was causing the lesions on his right lower extremity.  

In considering the value of the opinions, the Board has noted the Veteran's remarks in May 2013 that VA examiners have ignored his characterization of the symptoms he experiences.  It is also noted that the Veteran's symptoms were not always manifest when he was examined.  Ardison v. Brown, 6 Vet. App. 405 (1994) (the duty to assist includes examining a veteran at times when the disability is in the most prominent condition, such as a flare-up).  However, the Board finds that the Veteran's characterizations of his symptoms were adequately considered.  Moreover, the fact that the lesions were not personally observed by all VA examiners does not render their opinions to be inadequate.  As was explained by the specialist in November 2010, personal observation would have been of limited value, since such rashes are difficult to diagnose.  Additionally, after multiple evaluations and VA examinations, the Veteran's symptoms are sufficiently documented to the extent that the physicians providing opinions were able to do so with an adequate understanding of the Veteran's symptoms.  

As for any relationship between the rash on the Veteran's right lower extremity and active duty, the Board notes that no treating physician has indicated or implied that disability is in any way related to the skin symptoms treated in service.  The Veteran himself has never asserted such as relationship.  

Next, regarding the Veteran's claim related for service connection for a psychiatric disability, the Board finds that service connection is not warranted, as the evidence does not indicate that his symptoms are related to service.  Specifically, the evidence indicates that he was treated in March 2003 for feelings of depression, spontaneous crying, and a loss of appetite.  He also stated that he experienced a similar episode on 1993.  While he was diagnosed with depression at that time, that diagnosis is disputed by subsequent evaluations, such as one in March 2005, which indicated that it was of a "single episode nature."  

Later psychiatric evaluations also observed depressive symptoms.  However, evaluations in July 2004 and September 2006 indicate that there were some nonservice-related factors that may have had a direct and significant impact on his psychological status, to include that he had been suspended from his employment as a school teacher after allegations of sexual assault on multiple minor children.  

Significantly, the Board again places significant probative value on VA examinations in November 2011 and February 2013, neither of which found that the Veterans symptoms were related to service.  Specifically, at the November 2011 examination, the Veteran stated that he began to experience panic attacks while he was stationed in Korea while on active duty.  However, the examiner specifically noted that the Veteran's in-service physicians noted only a "free-floating anxiety," and never actually rendered an official diagnosis.  

After a thorough psychiatric evaluation, the VA examiner diagnosed anxiety disorder.  However, while that examiner recognized that the anxiety symptoms that were observed in 1974 and 1975 were likely related to the robbery he experienced, his current symptoms were more likely than not related to marital difficulties and possibly a substance-induced mood disorder.  In providing that opinion, the examiner noted that the lack of anxiety or depressive symptoms since at least 2008 coincided with a decrease in alcohol use, which also supported a belief that the current symptoms were potentially alcohol related.  

In the second VA examination in February 2013, the Veteran stated that he was referred for a medical evaluation while on active duty because he began to experience episodes of crying and anxiousness.  He stated that he "didn't drink much," but was evasive on how much alcohol he actually drank.  He also admitted that he hid how much he drank from his wife.  

After a psychiatric evaluation was completed, the VA examiner's diagnosis was limited to alcohol dependence, and no actual psychiatric disorder was identified.  The examiner also opined that it was less likely than not that any observed psychiatric symptoms were related to active duty.  In providing this opinion, the examiner recognized that there were some indications of anxiety following his robbery while on active duty.  However, there was no clear diagnosis at that time beyond mere anxious symptoms.  Rather, his stated history of psychiatric symptoms was more consistent with "situational depression" and was not sufficient for an anxiety diagnosis.  

In concluding that service connection is not warranted for the psychiatric disability or the skin disability, the Board has considered the statements made by the Veteran relating his skin rash and psychiatric symptoms to his active service and to his service-connected herpes simplex virus.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

However, the Veteran is not competent to provide testimony regarding the etiology of his psychiatric disability or his skin rashes.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is competent to discuss the presence and characteristics of his rashes.  However, identifying the precise nature and diagnosis of the rashes, or of his psychiatric symptoms, does not involve a simple identification that a layperson is competent to make.  Furthermore, the Veteran is not shown to have the medical train to determine the etiology of the claimed disabilities.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's skin rash and psychiatric disorders are found to lack competency.

Moreover, while the Veteran's lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection, if credible, he has not truly asserted that either has existed since active duty.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  First, Veteran specifically stated that he did not experience a psychiatric episode until 1993, and almost 20 years after he left active duty, and he has never asserted that he has experienced rashes on his lower extremity since he left active duty.  Those statements are supported by the fact that the Veteran did not file his claim for service connection for either disability for many years after he left active duty.  Shaw v. Principi, 3 Vet. App. 365 (1992) (delay in asserting a claim can constitute negative evidence that weighs against the claim).  

Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection for a skin disability and a psychiatric disability.  Therefore, those claims are denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The issue of entitlement to a rating in excess of 10 percent for residuals of a laceration of the extensor tendon of the fifth finger on the left hand is dismissed. 

Service connection for a rash on the right lower extremity, diagnosed as eczema and dermatitis, to include as secondary to herpes simplex virus, type 2, is denied.

Service connection for a psychiatric disability is denied.  



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


